DETAILED ACTION
Status of Claims 
This action is in reply to the Application filed on 04/08/2022.
Claim 3 has been cancelled.
Claims 1-2 and 4-23 are currently pending and has been examined.

Response to Amendment
Applicant’s amendment, filed 04/08/2022, has been entered. Claims 1, 2, 4-11, 13-14, 16-17 and 21-22 have been amended. 
Drawing Objections
	The drawing objections have been withdrawn pursuant Applicant’s amendments.

Claim Objections
            The claim objections have been withdrawn pursuant Applicant’s amendments. New claim objections rejections have been added based on the amendments.

Rejections under 35 U.S.C. §112(b)
            The rejection under 35 U.S.C. §112(b) have been withdrawn pursuant Applicant’s amendments. New 35 U.S.C. §112(b) rejections have been added based on the amendments.

Priority
The applicant's claim for benefit of Internationally Application PCT/BR2018/050097 filed 04/10/2018 has been received and acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9-10 are objected to because of the following informalities:  
-Claim 9 reads “providing the client geolocation data from the at least one product whose that is invalid when the product is identified by the system server” but should likely read “providing the client geolocation data from the at least one product that is invalid when the product is identified by the system server”
Claim 10 inherits the deficiencies noted in claim 9, and is therefore objected to on the same basis.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations in this application that use the word “means” include:
- “checking, by the {00683519 }3Our ref.: CLMBR-15 recipient, a validity of the at least one code of the at least one product by means of a validation equipment” in claim 1.
- “checking, by a user, the validity of the at least one code of the at least one product by means of the validation equipment” in claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “quantumly-generated sequential numbers.” Applicant’s specification does not provide support for the sequential numbers being quantumly-generated. Paragraphs [0037] and [0038] of Applicant’s specification explains that the generated codes include a sequentially generated first part and a randomly generated second part, said randomly generated second part being guaranteed and proven to be randomly generated through a quantum process. There is no indication in Applicant’s specification that the sequential numbers are quantumly-generated, there is only support for the random numbers to be quantumly-generated. Applicant’s failure to disclose any meaningful description via a disclosed explanation, or the like, as to the sequential numbers being quantumly-generated raises questions whether Applicant truly had possession of this feature at the time of filing.
Claims 1-2 and 4-23 inherit the deficiencies noted in claim 1, and are therefore rejected to on the same basis.

Claim 2 recites “quantumly-generated sequential numbers.” Similar to claim 1, Applicant’s specification does not provide support for the sequential numbers being quantumly-generated. Paragraphs [0037] and [0038] of Applicant’s specification explains that the generated codes include a sequentially generated first part and a randomly generated second part, said randomly generated second part being guaranteed and proven to be randomly generated through a quantum process. There is no indication in Applicant’s specification that the sequential numbers are quantumly-generated, there is only support for the random numbers to be quantumly-generated. Applicant’s failure to disclose any meaningful description via a disclosed explanation, or the like, as to the sequential numbers being quantumly-generated raises questions whether Applicant truly had possession of this feature at the time of filing.
Claims 4-5 inherit the deficiencies noted in claim 2, and are therefore rejected to on the same basis.

Claim 9 recites “checking, by the system server, the validity of the at least one code for the at least one product; notifying, by the system server, to inform the user and the client, of a possible fraud when the at least one code for the at least one product is valid, and sending, by the system server to the client, geolocation data for at least one product; notifying, by the system server, to inform the user, of a possible fraud, when the at least one code for the at least one product is invalid.” Applicant’s specification does not provide support for these limitations with regards to the at least one code, they only provide support for these limitations with regards to the own numbering of the client. Paragraphs [0102-0105] of Applicant’s specification describes that the system checks whether the own numbering (i.e. serial number, batch number etc.) of the client is valid and if so the user and the client are informed of possible fraud and if the own numbering is not valid, the user is informed of possible fraud. Paragraphs [0086] and [0088] further make it clear that the codes are not the same as product identification numbers such as serial numbers or batch numbers. There is no indication in Applicant’s specification that the user and the client are informed of possible fraud when the at least one code for the at least one product is valid and that user is informed of a possible fraud when the at least one code for the at least one product is invalid. Applicant’s failure to disclose any meaningful description via a disclosed explanation, or the like, as to the user and the client being informed of possible fraud when the at least one code for the at least one product is valid and that user being informed of a possible fraud when the at least one code for the at least one product is invalid.
Claim 10 inherits the deficiencies noted in claim 9, and is therefore rejected to on the same basis.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “quantumly-generated sequential numbers.” It is unclear to one of ordinary skill in the art how sequential numbers can be quantumly-generated as this would result in random numbers not sequential numbers. This is further indicated by paragraphs [0037] and [0038] of Applicant’s specification which explains that the generated codes include a sequentially generated first part and a randomly generated second part, said randomly generated second part being guaranteed and proven to be randomly generated through a quantum process. How are the sequential numbers quantumly-generated? Is this a typo? Are the random numbers intended to be recited as quantumly-generated? For the purpose of this examination, Examiner interprets this to be a typo and for the random numbers intended to be recited as quantumly-generated. 
Accordingly, claim 1 is being interpreted as:
-generating, by a system server, a plurality of quantumly-generated random numbers;
-generating a plurality of codes by associating the plurality of quantumly-generated random numbers with a plurality of sequential numbers;
Claims 1-2 and 4-23 inherit the deficiencies noted in claim 1, and are therefore rejected to on the same basis.

Claim 2 recites “quantumly-generated sequential numbers.” Similar to claim 1, it is unclear to one of ordinary skill in the art how sequential numbers can be quantumly-generated as this would result in random numbers not sequential numbers. This is further indicated by paragraphs [0037] and [0038] of Applicant’s specification which explains that the generated codes include a sequentially generated first part and a randomly generated second part, said randomly generated second part being guaranteed and proven to be randomly generated through a quantum process. How are the sequential numbers quantumly-generated? Is this a typo? Are the random numbers intended to be recited as quantumly-generated? For the purpose of this examination, Examiner interprets this to be a typo and for the random numbers intended to be recited as quantumly-generated. 
Accordingly, claim 2 is being interpreted as:
-generating, by a system server, a plurality of sequential numbers comprising: 
-storing, by the system server, the plurality of sequential numbers in the database, and associating said plurality of sequential numbers to the client
Claims 4-5 inherit the deficiencies noted in claim 2, and are therefore rejected to on the same basis.

Claim 9 recites “checking, by the system server, the validity of the at least one code for the at least one product; notifying, by the system server, to inform the user and the client, of a possible fraud when the at least one code for the at least one product is valid, and sending, by the system server to the client, geolocation data for at least one product; notifying, by the system server, to inform the user, of a possible fraud, when the at least one code for the at least one product is invalid.” It is unclear to one of ordinary skill in the art why a user and a client would be informed of possible fraud when a code is valid. This is particularly unclear in view of paragraphs [0102-0105] of Applicant’s specification which describes that the system checks whether the own numbering (i.e. serial number, batch number etc.) of the client is valid and if so the user and the client are informed of possible fraud and if the own numbering is not valid, the user is informed of possible fraud. Paragraphs [0086] and [0088] further make it clear that the codes are not the same as product identification numbers such as serial numbers or batch numbers. How can it be an indicator of fraud when the at least one code is valid as well as when the at least one code is invalid? Is this a typo? Is ‘at least one code’ in these limitations intended to be “own numbering’ such as a serial number? For the purpose of this examination, Examiner interprets ‘at least one code’ in these limitations intended to be “own numbering’ such as a serial number.
Accordingly, claim 9 is being interpreted as:
wherein the step of performing the second alarm action for the client comprises: 
-checking, by the system server, the validity of a serial number for the at least one product; 
-notifying, by the system server, to inform the user and the client, of a possible fraud when the serial number for the at least one product is valid, and 
-sending, by the system server to the client, geolocation data for at least one product; 
-notifying, by the system server, to inform the user, of a possible fraud, when the serial number for the at least one product is invalid; 
-requesting, by the system server to the user, to identify the at least one a product that is invalid,
-providing the client geolocation data from the at least one product that is invalid when the product is identified by the system server, 
-sending the identification data from the system server to the client when the user uploads identification data for the at least one product that is invalid
Claim 10 inherits the deficiencies noted in claim 9, and is therefore rejected to on the same basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6, 11-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dillon et al. (US 2013/0024387 A1), previously cited and hereinafter Dillon, in view of Greco et al. (US 2018/0108024 A1), previously cited and hereinafter Greco, in further view of Arneson et al. (US 2018/0173896 A1), previously cited and hereinafter Arneson.
Regarding claim 1, Dillon discloses the method (i.e. abstract) for tracking products comprising:
	-generating, by a system server, a plurality of random numbers; “There are many well-known techniques in the art for randomly generating a subset of unique code strings [i.e. generating, by a system server, a plurality of random numbers] if provided a code string model having a finite string size (i.e., a defined quantity of characters) and finite character types (i.e., defined quantity of character types). Consequently, the step of generating the unique code strings (step 32) will not be described in any further detail. However, in certain embodiments, the unique code strings that are generated are done so without adherence to any particular algorithm” [0028]; 
-generating a plurality of codes by associating the plurality of random numbers with a plurality of sequential numbers (Dillon, see at least: “anti-counterfeiting system of the present invention contemplates generating a quantity of unique code strings [i.e. generating, by a system server, a plurality of codes], whereby the unique code strings are derived from a code string model having defined finite parameters” [0019] and “To address the problem of tracking the assignment of unique code strings an aspect of the present invention employs consecutive identifiers that are assigned to groups of the subset of random unique code strings [i.e. by associating the plurality of random numbers with a plurality of sequential numbers]…An example of the assignment and storage in a database can be seen in FIG. 7, in which a consecutive number [i.e. with a plurality of sequential numbers] is assigned to every seven unique code strings, thus the group size in this example is seven” [0065] and “There are many well-known techniques in the art for randomly generating a subset of unique code strings [i.e. the plurality of random numbers] if provided a code string model having a finite string size (i.e., a defined quantity of characters) and finite character types (i.e., defined quantity of character types). Consequently, the step of generating the unique code strings (step 32) will not be described in any further detail. However, in certain embodiments, the unique code strings that are generated are done so without adherence to any particular algorithm” [0028] Examiner notes that the finite character types can include one type and the one type being numbers and as shown in Fig.7 the generated codes are a combination of the random unique code strings [i.e. a plurality of random numbers] and consecutive number [i.e. the plurality of sequential numbers]); 
-associating, by a client, at least one code of the plurality of codes with at least one product of a plurality of products (Dillon, see at least: “the generation of the unique code strings may be performed by a trusted authorized creator who can then distribute the code strings to one or more product manufacturers [i.e. associating by a client] or other parties for marking instantiations of products [i.e. at least one code of the generated plurality of codes with at least one product of the plurality of products’” [0063]); 
-storing, by the system server, the associated at least one code with the at least one product in a database (Dillon, see at least: “the code strings 64 are transmitted to the server 68 [i.e. by the system server], and are compared to code strings stored in a database. This database of values, generally a “look up” table, provides an arrangement of the generated unique code strings 64 that were placed on the products 58 [i.e. storing the associated at least one code with the at least one product in a database]” [0056]); 
-sending, by a sender, to a recipient the at least one product associated with the at least one code (Dillon, see at least: “final process in the system involves code string distribution, wherein the instantiations of the product (marked with the unique code strings) are distributed [i.e. sending by a sender the at least one product associated with the at least one code], whether it involves being distributed within a warehouse in anticipation of shipment; or within the stream of commerce [i.e. by a sender to a recipient] to a distributor, supplier, retailer, or customer; or otherwise” [0050]); 
-checking, by the system server, for a loss or theft of the at least one product sent by the sender to the recipient (Dillon, see at least: “a track and trace system [i.e. checking by the system server] allows a shipper 70, or recipient 72 to locate where a product shipment is (or where a particular instantiation 58 is), and whether it has been diverted from the chain of distribution 62, for example, by theft, or importation to a country for which it was not intended [i.e. for a loss or theft of the at least one product sent by the sender to the recipient], i.e., a gray market good or parallel import” [0055]); 
-in the absence of any loss or theft, and after receiving the at least one product by the recipient, checking, by the {00683519 }3Our ref.: CLMBR-15 recipient, a validity of the at least one code of the at least one product by means of a validation equipment  - The means of a validation equipment are being interpreted under 35 U.S.C. 112(f) as indicated in paragraph [0074] of Applicant’s specification (Dillon, see at least: “at different check points 60 of the distribution chain 62, the unique code string on one of the instantiations 58 could be scanned to authenticate the instantiation 58, but also, to verify correct tracking for the product shipment [i.e. in the absence of any loss or theft]. By checking or scanning the unique code strings 64 at these check points 60 [i.e. checking, by the {00683519 }3Our ref.: CLMBR-15 recipient, a validity of the at least one code of the at least one product], the instantiation's location is sent to the server 68 and recorded. As such, the instantiation's location can also be compared against the expected or intended location at that time. The recording of this information onto the server 68 forms an audit trail for the shipper 70 and recipient 72 who wish to track the instantiation 58 along the distribution chain 24 [i.e. after receiving the at least one product by the recipient]” [0055] and “Regardless of the available technology, e.g., optical, radio frequency, etc., the information is captured by the reader [i.e. by means of a validation equipment]…for code string authentication and tracking purposes” [0056]); 
-performing a first alarm action for the client when the code is invalid, or updating, by the system server, the current geolocation data of the at least one product in the database when the code is valid (Dillon, see at least: “During this distribution, the unique code strings on the instantiations are read or scanned using a communication device, and this information is transmitted to the secure server. The server accepts the transmitted information, interfaces with the database held therein, and generally returns a valid or invalid [i.e. when the code is invalid] message to the communication device regarding authentication of the instantiation [i.e. performing a first alarm action for the client]” [0050] and “if a unique code string is checked and is found to be facially valid [i.e. when the code is valid], the approximate or general geographic location of the product at the time of check can be subsequently logged [i.e. the current geolocation data of the at least one product in the database]” [0053] and “By checking or scanning the unique code strings 64 at these check points 60, the instantiation's location is sent to the server 68 and recorded [i.e. updating by the system server]” [0055]); 
-checking, by a user, the validity of the at least one code of the at least one product by means of the validation equipment - The means of the validation equipment are being interpreted under 35 U.S.C. 112(f) as indicated in paragraph [0074] of Applicant’s specification (Dillon, see at least: “a potential purchaser may wish to check a unique code of a instantiation of the product or unique codes from a product shipment to make a determination about the legitimacy of such goods [i.e. by a user] prior to actually paying for or taking delivery of the instantiation in question” [0049] and “final process in the system involves code string distribution, wherein the instantiations of the product (marked with the unique code strings) are distributed, whether it involves being distributed within a warehouse in anticipation of shipment; or within the stream of commerce to a distributor, supplier, retailer, or customer [i.e. by a user]; or otherwise. During this distribution, the unique code strings on the instantiations are read or scanned using a communication device [i.e. by means of a validation equipment], and this information is transmitted to the secure server. The server accepts the transmitted information, interfaces with the database held therein, and generally returns a valid or invalid message to the communication device regarding authentication of the instantiation [i.e. checking, by a user, the validity of the at least one code of the at least one product]” [0050]); 
-performing a second alarm action for the client and for the user when the at least one code is invalid, or checking, by the system server, if an additional alarm has occurred when the at least one code is valid (Dillon, see at least: “During this distribution, the unique code strings on the instantiations are read or scanned using a communication device, and this information is transmitted to the secure server. The server accepts the transmitted information, interfaces with the database held therein, and generally returns a valid or invalid [i.e. when the at least one code is invalid] message to the communication device regarding authentication of the instantiation [i.e. performing a second alarm action for the client and for the user]” [0050] and “The recording of this information onto the server 68 forms an audit trail for the shipper 70 and recipient 72 [i.e. for the client and for the user] who wish to track the instantiation 58 along the distribution chain 24” [0055] and “implausible location changes discovered for the product can lead to the invalidation of repeated unique code strings. For example, if a unique code string is checked and is found to be facially valid [i.e. when the at least one code is valid], the approximate or general geographic location of the product at the time of check can be subsequently logged. However, if the same unique code string is checked from a second IP address…and insufficient time has passed for the actual physical transportation of the product to be plausible [i.e. or checking, by the system server, if an additional alarm has occurred]…the corresponding code can be invalidated” [0053] Examiner notes the invalid message occurs further down the distribution chain so it is a different message than the message with regards to the first alarm); 
-performing, by the system server, the additional alarm in the event the additional alarm has occurred, or sending, by the validation equipment, identification data of geolocation to the system server, in the absence of the additional alarm  (Dillon, see at least: “implausible location changes discovered for the product can lead to the invalidation of repeated unique code strings…the approximate or general geographic location of the product at the time of check can be subsequently logged. However, if the same unique code string is checked from a second IP address…and insufficient time has passed for the actual physical transportation of the product to be plausible [i.e. in the event the additional alarm has occurred]…the corresponding code can be invalidated [i.e. performing, by the system server, the additional alarm]” [0053] and “Once validated, the server 68 sends a “valid” signal [i.e. in the absence of an additional alarm] back to the field reader 66 [i.e. sending, by the validation equipment] and any other pertinent information pertaining to the instantiation 58” [0052] and “at different check points 60 of the distribution chain 62, the unique code string on one of the instantiations 58 could be scanned to authenticate the instantiation 58, but also, to verify correct tracking for the product shipment. By checking or scanning the unique code strings 64 at these check points 60, the instantiation's location is sent to the server 68 [i.e. identification data of geolocation to the system server] and recorded” [0055]); 
-sending the at least one product enquiry information to the client and updating identification data of the geolocation of the at least one product in the database (Dillon, see at least: “the data regarding the generated unique code strings stored on the server may be accessed via a top level domain or other URL, including the website of the manufacturer, or a service administrator acting as a vendor to the manufacturer [i.e. sending at least one product enquiry information to the client]. Additionally, the data may be preferably accessed via web access including wireless web access, at any point along the distribution chain for the products, including check points” [0048] and “at different check points 60 of the distribution chain 62, the unique code string on one of the instantiations 58 could be scanned to authenticate the instantiation 58, but also, to verify correct tracking for the product shipment. By checking or scanning the unique code strings 64 at these check points 60, the instantiation's location is sent to the server 68 and recorded [i.e. updating identification data of the geolocation of the at least one product in the database]” [0055]).
Dillon does not explicitly disclose generating a plurality of quantumly-generated random numbers; a plurality of random numbers being quantumly-generated; periodically generating a hash of transactions made in the database, and inserting the generated hash into a blockchain associated with the client; sending identification data of the user, date, time and geolocation to the system server; sending, by the system server, product identification data and, if available, product content data, to the user; updating identification data of the user, date, time and geolocation of the at least one product; and confirming, by the user to the system server, the purchase of the at least one product associated with the at least one code is validated.
Greco, however, teaches authenticating items (i.e. abstract), including the known technique of generating a plurality of quantumly-generated random numbers (Greco, see at least: “the proximity challenge message is able to be a random string, the unique identifier or other data sets. In some embodiments, the entropy used [i.e. a plurality of quantumly-generated random numbers] as the seed to generate this random string of bytes [i.e. generating a plurality of quantumly-generated random numbers] may be the content of the last time-sequenced block on the blockchain” [0071] Examiner notes that “quantumly-generated” is being interpreted in light of [0038] and [0070] of Applicant’s spec);
the known technique of a plurality of random numbers being quantumly-generated (Greco, see at least: “the proximity challenge message is able to be a random string, the unique identifier or other data sets. In some embodiments, the entropy used [i.e. a plurality of random numbers being quantumly-generated] as the seed to generate this random string of bytes may be the content of the last time-sequenced block on the blockchain” [0071] Examiner notes that “quantumly-generated” is being interpreted in light of [0038] and [0070] of Applicant’s spec);
periodically generating a hash of transactions made in the database, and inserting the generated hash into a blockchain associated with the client (Greco, see at least: “in addition, one or more of the servers 108 are able to store all of the database and/or application data. In such embodiments, the servers 108 are able to perform a synchronization process such that all the databases [i.e. transactions made in the database] and/or other application data are synchronized [periodically]” [0034] and “the secret is cryptographically hashed and stored in the open registry 1406 [i.e. generating a hash of transactions made in the database, and inserting the generated hash into a blockchain] together with the lookup identifier [i.e. associated with the client]” [0089] and “open registry 106 stores registry data and is able to be a database, a public blockchain, a private blockchain…the registry 106 is able to be a distributed database (e.g. across a plurality of computing devices that each store copies of transactions in one or more linked blocks) that maintains a continuously-growing [i.e. periodically generating a hash of transactions made] list of data records” [0049] and “some or all of the registry data is able to be encrypted [i.e. of transactions made]” [0087]);
the known technique of sending identification data of the user, date, time and geolocation to the system server (Greco, see at least: “the new transaction in the transaction ledger 1412 [i.e. sending to the system server] comprises a cryptographic signature that validates the integrity of the transaction itself and attributes the transaction to one or more of: the entity/account adding the record [i.e. identification data of the user]…the creation time and/or timestamp of the transaction, a current location of the authenticating device [i.e. date, time and geolocation]” [0092]);
the known technique of sending, by the system server, product identification data and, if available, product content data, to the user (Greco, see at least: “the network accessible location requires item authentication, proof of proximity, proof of possession and/or proof of ownership as described below, before enabling access to digital content [i.e. sending by the system server product content data to the user]” [0067] and “a brand or other entity registers the unique identifier, public key and other information associated with the item 102 with the registry 106, approves developers and/or develops digital content (e.g. item information) [i.e. product identification data and, if available, product content data, to the user] on the server 108” [0070]);
the known technique of updating identification data of the user, date, time and geolocation of the at least one product (Greco, see at least: “the user of the device 1404 is permitted to add to [i.e. updating] or create the transaction chain…the new transaction in the transaction ledger 1412 comprises a cryptographic signature that validates the integrity of the transaction itself and attributes the transaction to one or more of: the entity/account adding the record [i.e. identification data of the user]…the creation time and/or timestamp of the transaction, a current location of the authenticating device [i.e. date, time and geolocation of the at least one product]” [0092]); and
confirming, by the user to the system server, the purchase of the at least one product associated with the at least one code is validated (Greco, see at least: “the authentication is able to be withheld by the application 107 on the device 104 pending a confirmation of the user of the device 104 [i.e. confirming, by the user to the system server]. Specifically, upon determining that the digital signature is correct [i.e. the at least one product associated with the at least one code is validated], the application 107 is able to display a confirmation feature and item information [i.e. confirming the purchase of the at least one product] associated with the tag 103” [0085]). These known techniques are applicable to the method of Dillon as they both share characteristics and capabilities, namely, they are directed to authenticating items.
It would have been recognized that applying the known techniques of generating a plurality of quantumly-generated random numbers; a plurality of random numbers being quantumly-generated; sending identification data of the user, date, time and geolocation to the system server; sending, by the system server, product identification data and, if available, product content data, to the user; and updating identification data of the user, date, time and geolocation of the at least one product, as taught by Greco, to the teachings of Dillon would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding the modification of generating a plurality of quantumly-generated random numbers; a plurality of random numbers being quantumly-generated; sending identification data of the user, date, time and geolocation to the system server; sending, by the system server, product identification data and, if available, product content data, to the user; and updating identification data of the user, date, time and geolocation of the at least one product, as taught by Greco, into the method of Dillon would have been recognized by those of ordinary skill in the art as resulting in an improved method that would prevent counterfeited goods from entering the supply chain (Greco, [0003]).
Additionally, it would have been obvious to one of ordinary skill in the art to include in the method, as taught by Dillon, periodically generating a hash of transactions made in the database, and inserting the generated hash into a blockchain associated with the client; and confirming, by the user to the system server, the purchase of the at least one product associated with the at least one code is validated, as taught by Greco, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Dillon, to include the teachings of Greco, in order to prevent counterfeited goods from entering the supply chain (Greco, [0003]).

Dillon in view of Greco does not explicitly teach sending, by the system server to the seller, information that a purchase requisition for the at least one product a has been requested, generating a "pending purchase" status associated with the at least one product in the database; when the sale of the at least one product by the seller is confirmed, associating, by the system server, the at least one code with the user, and changing the product status to "blocked" in the database; when the product status has been changed to "blocked" in the database, checking, by the system server, if there is an additional action; and performing, by the client, the additional action.
Arneson, however, teaches sending, by the system server to the seller, information that a purchase requisition for the at least one product a has been requested, generating a "pending purchase" status associated with the at least one product in the database (Arneson, see at least: “one way is at the time of purchase at checkout [i.e. information that a purchase requisition for the at least one product a has been requested], an electronic receipt containing the item barcode, (associated with a specific NFC tag RNID in the warehouse) information is sent to the purchaser's PAS which acknowledges receipt by sending its ARIND/RNID to the store's DB [i.e. sending, by the system server to the seller]. It stores the item barcode information in its PDB for later retrieval. In both the store's database and the PDB the item is entered-into-the “purchased but not delivered” status [i.e. generating a "pending purchase" status associated with the at least one product in the database]” [0141]);
when the sale of the at least one product by the seller is confirmed, associating, by the system server, the at least one code with the user, and changing the product status to "blocked" in the database (Arneson, see at least: “when a databased item is sold to another company, corporation, business or person [i.e. when the sale of the product by the seller is confirmed] the item could be transferred to the new owner's personal database along with all relevant data that was tagged to the item or items. The store item database (SDB) (e.g., retailer database), customer database (CDB) (e.g., manufacturer database), and store database where the item was purchase will be changed to reflect new ownership…The PAS of both seller and purchaser could communicate with each other to transfer item ownership by changing the application RNID (ARNID) of the previous owner to the new owner [i.e. associating, by the system server, the product code with the user] in the PDBs, the SDB, the CDB, and the store's database where the item was sold [i.e. and changing the product status to "blocked" in the database]” [0163]);
when the product status has been changed to "blocked" in the database, checking, by the system server, if there is an additional action (Arneson, see at least: “The PAS of both seller and purchaser could communicate with each other to transfer item ownership by changing the application RNID (ARNID) of the previous owner to the new owner in the PDBs, the SDB, the CDB, and the store's database where the item was sold [i.e. when the product status has been changed to "blocked" in the database]” [0163] and “other examples of information the PAS could obtain for the user include, but not limited to, receipts, warranties, instructions, features, health hazard, reviews, manuals, authorized repair people, and maybe even recipes and sales and/or manufacturer's coupons and store locations [i.e. checking, by the system server, if there is an additional action]. When a user taps their SPR to a RNID NFC tag, the PAS may access any or specific data obtainable about the associated tagged item. The PAS may append to the PDB such obtained data for future reference or action by the user [i.e. an additional action]. Associated data could also be included in the PDB, such as names of salespersons who sold item to the user” [0133] and “Application 116 [i.e. checking by the system server] in computing device 104 is an instance of an application…configured to obtain information from manufacturer item database 124 and retailer's item database 126 via identifier access manager 118, and to provide a user interface for a user at the corresponding device” [0045] and “application 116 may be downloaded directly from identifier server 106 [i.e. by the system server]” [0046]); and
performing, by the client, the additional action (Arneson, see at least: “When a user taps their SPR to a RNID NFC tag, the PAS may access any or specific data obtainable about the associated tagged item. The PAS may append to the PDB such obtained data for future reference or action by the user [i.e. performing, by the client]. Associated data could also be included in the PDB, such as names of salespersons who sold item to the user. This can be accomplished by tapping the SPR to the tag of a bought item and go into a verbal input data capture mode where the user may inform the PAS, for example, “Shorty is the name of the salesman who sold me my new car”. Later, if the customer needs to call Shorty for a question about the new car, PAS is put into command mode, and the user commands “call Shorty” …Then the PAS will place the call to that phone number and ask to speak to “Shorty” [i.e. performing, by the client, the additional action]” [0133]).
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Dillon in view of Greco, ending, by the system server to the seller, information that a purchase requisition for the at least one product a has been requested, generating a "pending purchase" status associated with the at least one product in the database; when the sale of the at least one product by the seller is confirmed, associating, by the system server, the at least one code with the user, and changing the product status to "blocked" in the database; when the product status has been changed to "blocked" in the database, checking, by the system server, if there is an additional action; and performing, by the client, the additional action, as taught by Arneson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Dillon in view of Greco, to include the teachings of Arneson, in order to enabling secure communications (Arneson, [0007]).

Regarding claim 2, the combination of Dillon/Greco/Arneson teach the method according to claim 1. Dillon further discloses:
-generating, by a system server, a plurality of sequential numbers (Dillon, see at least: “To address the problem of tracking the assignment of unique code strings an aspect of the present invention employs consecutive identifiers [i.e. generating, by a system server, a plurality of sequential numbers] that are assigned to groups of the subset of random unique code strings” [0065] and Figs 7-8B) comprising: 
-storing, by the system server, the plurality of sequential numbers in the database, and associating said plurality of sequential numbers to the client (Dillon, see at least: “Unique code strings in the groups of unique code strings can be assigned to a manufacturer [i.e. associating said plurality of sequential numbers to the client] and/or to a product, and the assignment can be recorded in a database along the assignment between the unique code strings and the consecutive identifiers [i.e. storing, by the system server, the plurality of sequential numbers in the database]” [0067]).

Regarding claim 4, the combination of Dillon/Greco/Arneson teach the method according to claim 2.
Greco, however, teaches authenticating items (i.e. abstract), including the known technique of the association of the at least one code of the plurality of codes with the at least one product of the at least plurality of products comprises entering a product serial number, 1403 are able to comprise labels (e.g. adhesive sheets) or imprints/protrusions of the goods 1402 themselves indicating or storing alphanumeric values such as serial numbers, universal product codes (UPC) and global trade item numbers (GTIN) in their textual human-readable form (e.g., ‘AB80343903’) or encoded with machine-readable representations (e.g., bar codes, quick response (QR) codes) [i.e. the association of the at least one code of the plurality of codes with the at least one product of the at least plurality of products comprises entering a product serial number, or a manufacturing batch number of a plurality of products, or a content of a document, or a universal product code (UPC) of a product]. The alphanumeric value is able to be composed by two portions: a lookup identifier and a secret. The two portions can be optionally combined in a unified code to be stored [i.e. association of the at least one code of the plurality of codes with the at least one product of the at least plurality of products], represented and transmitted as a unique value” [0089]). It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Dillon with Greco for the reasons identified with respect to claim 1.

Regarding claim 5, the combination of Dillon/Greco/Arneson teach the method according to claim 2. 
Greco, however, teaches authenticating items (i.e. abstract), including the known technique of associating, by the client, a the plurality of codes with a single container code, wherein the single container code is stored in the database (Greco, see at least: “tags 1403 are able to comprise labels (e.g. adhesive sheets) or imprints/protrusions of the goods 1402 themselves indicating or storing alphanumeric values such as serial numbers, universal product codes (UPC) and global trade item numbers (GTIN) in their textual human-readable form (e.g., ‘AB80343903’) or encoded with machine-readable representations (e.g., bar codes, quick response (QR) codes) [i.e. a single container code]. The alphanumeric value is able to be composed by two portions: a lookup identifier and a secret. The two portions can be optionally combined in a unified code to be stored, represented and transmitted as a unique value [i.e. associating, the plurality of codes with a single container code, wherein the single container code is stored in the database]” [0089] and “registry data is able to comprise pairs of public keys and item unique identifiers uploaded by registrants or other owners of keys/items. The registrants are able to be manufacturers, authenticators, owners and/or other entities associated with the item 102 [i.e. by the client]” [0051]). It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Dillon with Greco for the reasons identified with respect to claim 1.

Regarding claim 6, the combination of Dillon/Greco/Arneson teach the method according to claim 1. Dillon further discloses:
-wherein in the event of the loss or theft of the at least one product sent by the sender to the recipient, the method further comprises: 
-notifying, by the sender to the client, the loss or theft of the at least one product (Dillon, see at least: “The server accepts the transmitted information, interfaces with the database held therein, and generally returns a valid or invalid message to the communication device regarding authentication of the instantiation. In addition, messages may also be sent from the server regarding product tracking [i.e. notifying by the sender]” [0050] and “the valid stakeholders (i.e., having appropriate security access to the server) may also be preferably authorized, as desired, to make changes to the information as warranted, as well as access the information for viewing only [i.e. notifying by the sender to the client]. For example, if a shipment of the product has been stolen [i.e. the loss or theft of the at least one product], a stakeholder, such as the manufacturer, administrator of the system, or law enforcement agent, may invalidate the applicable unique codes on those stolen instantiations” [0049]); and 
-requesting, by the client, that the system server generates a "blocked" status in the database for the at least one code associated with the at least one product that was lost or stolen (Dillon, see at least: “the valid stakeholders (i.e., having appropriate security access to the server) may also be preferably authorized, as desired, to make changes to the information as warranted [i.e. requesting by the client], as well as access the information for viewing only. For example, if a shipment of the product has been stolen, a stakeholder, such as the manufacturer, administrator of the system, or law enforcement agent, may invalidate the applicable unique codes on those stolen instantiations [i.e. that the system server generates a "blocked" status in the database for the at least one code associated with the at least one product that was lost or stolen]” [0049]).

Regarding claim 11, the combination of Dillon/Greco/Arneson teach the method according to claim 1. Dillon further discloses:
-wherein the step of performing, by the system server, the additional alarm comprises: 
-identifying the additional alarm (Dillon, see at least: “implausible location changes discovered for the product can lead to the invalidation of repeated unique code strings…if the same unique code string is checked from a second IP address…and insufficient time has passed for the actual physical transportation of the product to be plausible [i.e. identifying the additional alarm] …the corresponding code can be invalidated” [0053]); 
-informing, by the system server to the user, of a possible fraud (Dillon, see at least: “implausible location changes discovered for the product can lead to the invalidation of repeated unique code strings. For example, if a unique code string is checked and is found to be facially valid, the approximate or general geographic location of the product at the time of check can be subsequently logged. However, if the same unique code string is checked from a second IP address…and insufficient time has passed for the actual physical transportation of the product to be plausible [i.e. informing of a possible fraud]…the corresponding code can be invalidated” [0053] and “server accepts the transmitted information, interfaces with the database held therein, and generally returns a valid or invalid message to the communication device regarding authentication of the instantiation [i.e. by the system server to the user]” [0050]); and 
-sending, by the system server to the client, geolocation data for at least one product (Dillon, see at least: “if a unique code string is checked and is found to be facially valid, the approximate or general geographic location of the product at the time of check can be subsequently logged [i.e. sending, by the system server to the client, geolocation data for at least one product]” [0053])
Greco, further, teaches authenticating items (i.e. abstract), including the known technique of sending identification data of the user (Greco, see at least: “the new transaction in the transaction ledger 1412 [i.e. sending] comprises a cryptographic signature that validates the integrity of the transaction itself and attributes the transaction to one or more of: the entity/account adding the record [i.e. identification data of the user]…the creation time and/or timestamp of the transaction, a current location of the authenticating device” [0092]). It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Dillon with Greco for the reasons identified with respect to claim 1.

Regarding claim 12, the combination of Dillon/Greco/Arneson teach the method according to claim 11. Dillon further discloses:
-wherein the additional alarm is one of: a stolen product alarm, a previously sold or used product alarm, a fake product alarm, a product not available for sale alarm, an unusable product alarm, and a geographic restriction alarm (Dillon, see at least: “implausible location changes discovered for the product can lead to the invalidation of repeated unique code strings…if the same unique code string is checked from a second IP address…and insufficient time has passed for the actual physical transportation of the product to be plausible [i.e. wherein the additional alarm is a geographic restriction alarm]…the corresponding code can be invalidated” [0053]).

Regarding claim 14, the combination of Dillon/Greco/Arneson teach the method according to claim 1. 
Greco, however, teaches authenticating items (i.e. abstract), including the known technique of the step of performing the additional action comprises: identifying the additional action (Greco, see at least: “the content is able to be sales/promotions that are unique to the item 102 (or content stored in the item) even amongst other items 102 [i.e. identifying the additional action]. For example, a discount could be offered on a new pair of shoes, wherein the discount is only available to the user/device 104 that authenticates, proves proximity, proves possession and/or proves ownership of a specific item 102” [0077]); 
the known technique of sending, by the system server to the client and the user, information about the additional action (Greco, see at least: “The brand/company/entity is then able to condition access to content [i.e. sending to the client] (e.g. item information, features of the application 107 and/or access/use of the network accessible location) on successful completion of the proof of possession [i.e. sending, by the system server information about the additional action]” [0075] and “a discount could be offered on a new pair of shoes, wherein the discount is only available to the user/device 104 [i.e. sending, by the system server, to the user information about the additional action] that authenticates, proves proximity, proves possession and/or proves ownership of a specific item 102” [0077]); and
the known technique of initiating, by the client, the process of performing the additional action (Greco, see at least: “The brand/company/entity is then able to condition access to content [i.e. initiating, by the client] (e.g. item information, features of the application 107 [i.e. the process of performing the additional action] and/or access/use of the network accessible location) on successful completion of the proof of possession” [0075]). It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Dillon with Greco for the reasons identified with respect to claim 1.

Regarding claim 15, the combination of Dillon/Greco/Arneson teach the method according to claim 14.
Greco, however, teaches authenticating items (i.e. abstract), including the known technique of the step of the additional action being one of: sending password, sending guarantee and/or ownership certificate, sending discount coupon, charging credit, and performing unblocking services (Greco, see at least: “the content is able to be sales/promotions that are unique to the item 102 (or content stored in the item) even amongst other items 102. For example, a discount could be offered on a new pair of shoes, wherein the discount is only available to the user/device 104 that authenticates [i.e. the additional action is sending discount coupon], proves proximity, proves possession and/or proves ownership of a specific item 102” [0077]). It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Dillon with Greco for the reasons identified with respect to claim 1.

Regarding claim 16, the combination of Dillon/Greco/Arneson teach the method according to claim 1. 
Greco, however, teaches authenticating items (i.e. abstract), including the known technique of, after the step of updating, by the system server, the current geolocation data of the at least one product in the {00683519 }11Our ref.: CLMBR-15 database when the code is valid, the method further comprises generating  the hash of transactions made in the database and inserting the generated hash into the blockchain associated with the client (Greco, see at least: “in addition, one or more of the servers 108 are able to store all of the database and/or application data. In such embodiments, the servers 108 are able to perform a synchronization process such that all the databases [i.e. generating  the hash of transactions made in the database] and/or other application data are synchronized” [0034] and “the secret is cryptographically hashed and stored in the open registry 1406 [i.e. generating  the hash of transactions made in the database and inserting the generated hash into the blockchain] together with the lookup identifier [i.e. associated with the client]” [0089] and “open registry 106 stores registry data and is able to be a database, a public blockchain, a private blockchain…the registry 106 is able to be a distributed database (e.g. across a plurality of computing devices that each store copies of transactions in one or more linked blocks) that maintains a continuously-growing [i.e. after the step of updating] list of data records” [0049] and “the user of the device 1404 is permitted to add to [i.e. updating] or create the transaction chain…the new transaction in the transaction ledger 1412 comprises a cryptographic signature that validates the integrity of the transaction itself [i.e. when the code is valid] and attributes the transaction to one or more of: the entity/account adding the record …the creation time and/or timestamp of the transaction, a current location of the authenticating device [i.e. the current geolocation data of the at least one product in the {00683519 }11Our ref.: CLMBR-15 database]” [0092]). It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Dillon with Greco for the reasons identified with respect to claim 1.

Regarding claim 17, the combination of Dillon/Greco/Arneson teach the method according to claim 1. 
Greco, however, teaches authenticating items (i.e. abstract), including the known technique of, the method further comprising generating the a hash of transactions made in the database, and inserting the generated hash into a the blockchain associated with the client in the absence of an additional action, or after the step of performing the additional action (Greco, see at least: “in addition, one or more of the servers 108 are able to store all of the database and/or application data. In such embodiments, the servers 108 are able to perform a synchronization process such that all the databases [i.e. a hash of transactions made in the database] and/or other application data are synchronized” [0034] and “the secret is cryptographically hashed and stored in the open registry 1406 [i.e. generating the a hash of transactions made in the database, and inserting the generated hash into a the blockchain] together with the lookup identifier [i.e. associated with the client]” [0089] and “open registry 106 stores registry data and is able to be a database, a public blockchain, a private blockchain…the registry 106 is able to be a distributed database (e.g. across a plurality of computing devices that each store copies of transactions in one or more linked blocks) that maintains a continuously-growing [i.e. in the absence of an additional action, or after the step of performing the additional action] list of data records” [0049]). It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Dillon with Greco for the reasons identified with respect to claim 1.

Regarding claim 18, the combination of Dillon/Greco/Arneson teach the method according to claim 1. Dillon further discloses:
-wherein the sender is the client and the recipient is a distributor (Dillon, see at least: “final process in the system involves code string distribution, wherein the instantiations of the product (marked with the unique code strings) are distributed [i.e. wherein the sender is the client], whether it involves being distributed within a warehouse in anticipation of shipment; or within the stream of commerce to a distributor [i.e. and the recipient is a distributor], supplier, retailer, or customer; or otherwise” [0050]).

Regarding claim 19, the combination of Dillon/Greco/Arneson teach the method according to claim 1. Dillon further discloses:
-wherein the sender is the distributor and the recipient is the seller (Dillon, see at least: “final process in the system involves code string distribution, wherein the instantiations of the product (marked with the unique code strings) are distributed, whether it involves being distributed within a warehouse in anticipation of shipment; or within the stream of commerce to a distributor [i.e. wherein the sender is the distributor], supplier [i.e. and the recipient is the seller], retailer, or customer; or otherwise” [0050]).

Regarding claim 20, the combination of Dillon/Greco/Arneson teach the method according to claim 18. Dillon further discloses:
-wherein, after updating, the method further comprises sending by the distributor to the seller the at least one product (Dillon, see at least: “final process in the system involves code string distribution, wherein the instantiations of the product (marked with the unique code strings) are distributed [i.e. sending the at least one product], whether it involves being distributed within a warehouse in anticipation of shipment; or within the stream of commerce to a distributor, supplier [i.e. sending by the distributor to the seller], retailer, or customer; or otherwise” [0050] and “at different check points 60 of the distribution chain 62, the unique code string on one of the instantiations 58 could be scanned...By checking or scanning the unique code strings 64 at these check points 60, the instantiation's location is sent to the server 68 and recorded…The recording of this information onto the server 68 forms an audit trail for the shipper 70 and recipient 72 who wish to track the instantiation 58 along the distribution chain 24 [i.e. after updating sending the at least one product]” [0055]).
Examiner Note: A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Dillon, in view of Greco, in further view of Arneson, in further view of Sharma et al. (US 2017/0206574 A1), previously cited and hereinafter Sharma.
Regarding claim 7, the combination of Dillon/Greco/Arneson teach the method according to claim 1. Dillon further discloses:
-wherein the step of performing the first alarm action for the client comprises: 
-sending, by the system server, the first alarm to the client (Dillon, see at least: “The server accepts the transmitted information, interfaces with the database held therein, and generally returns a valid or invalid message to the communication device regarding authentication of the instantiation. In addition, messages may also be sent from the server regarding product tracking [i.e. sending, by the system server, the first alarm to the client]” [0050]); 
-requesting, by the system server to the recipient, identification data of the at least one product (Dillon, see at least: “the unique code strings can be configured to include additional amounts of information…Such information could involve the product; the distribution of the product, and any other information that could be important for identification and tracking of the product. In addition, the information could provide additional security [i.e. whose code is invalid] with respect to wrongful parties authenticating the product. For example, the information could provide IP addresses that are acceptable [i.e. identification data of at least one product] with respect to inquiries made with the server [i.e. requesting by the system server to the recipient]” [0029]), and 
-sending, by the system server, the first alarm to the client containing geolocation data of the at least one product when the product is identified by the system server, or sending the identification data, by the system server, to the client when the user uploads identification data from the at least one product whose code is invalid (Dillon, see at least: “the unique code strings can be configured to include additional amounts of information…the information could provide additional security with respect to wrongful parties authenticating the product. For example, the information could provide IP addresses that are acceptable [i.e. when the product is identified by the system server] with respect to inquiries made with the server” [0029] and “if the same unique code string is checked from a second IP address, indicating that the product authenticity is being checked in a place that is geographically remote from the location of the first IP address, and insufficient time has passed for the actual physical transportation of the product to be plausible (e.g. a theoretical miles per hour threshold that would have been required to move the product), the corresponding code can be invalidated [i.e. sending, by the system server, the first alarm to the client containing geolocation data of the at least one product]” [0053] Examiner notes that since the limitation recites “or sending the identification data, by the system server, to the client when the user uploads identification data from the at least one product whose code is invalid,” “sending the identification data, by the system server, to the client when the user uploads identification data from the at least one product whose code is invalid” does not need to be taught if “sending, by the system server, the first alarm to the client containing geolocation data of the at least one product whose code is invalid when the product is identified by the system server” is taught).
The combination of Dillon/Greco/Arneson does not explicitly teach the at least one product being an at least one product whose code is invalid.
Sharma, however, teaches preventing unauthorized products from being sold (i.e. abstract), including the known technique of at least one product being an at least one product whose code is invalid (Sharma, see at least: “If the ID number is not in the database [i.e. an at least one product whose code is invalid], then the packaging hierarchy is checked in step 930 and the information about the location where an attempt has been made to breach the security of the supply chain is communicated to the brand owner for action in step 940” [0069]). This known technique is applicable to the method of the combination of Dillon/Greco/Arneson as they both share characteristics and capabilities, namely, they are directed to preventing unauthorized products from being sold.
It would have been recognized that applying the known technique of at least one product being an at least one product whose code is invalid, as taught by Sharma, to the teachings of the combination of Dillon/Greco/Arneson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding the modification of at least one product being an at least one product whose code is invalid, as taught by Sharma, into the method of the combination of Dillon/Greco/Arneson would have been recognized by those of ordinary skill in the art as resulting in an improved method that would provide an easy way to track, trace, and authenticate the article of commerce sold (Sharma, [0021]).

Regarding claim 8, the combination of Dillon/Greco/Arneson/Sharma teach the method according to claim 7. Dillon further discloses:
-wherein identification data of the at least one product whose code is invalid comprises at least one of an identification information of the product and a photo of the product (Dillon, see at least: “the unique code strings can be configured to include additional amounts of information [i.e. identification data of the at least one product] …the information could provide additional security [i.e. whose code is invalid] with respect to wrongful parties authenticating the product. For example, the information could provide IP addresses that are acceptable [i.e. comprises at least one of an identification information of the product and a photo of the product] with respect to inquiries made with the server” [0029]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dillon, in view of Greco, in further view of Arneson, in further view of Shulman et al. (US 2017/0032382 A1), previously cited and hereinafter Shulman.
Regarding claim 13, the combination of Dillon/Greco/Arneson teach the method according to claim 1. 
-wherein after the step of sending, by the validation equipment, identification data of the geolocation to the system server, , in the absence of the additional alarm,(Dillon, see at least: “Once validated, the server 68 sends a “valid” signal [i.e. in the absence of an additional alarm] back to the field reader 66 [i.e. sending, by the validation equipment] and any other pertinent information pertaining to the instantiation 58” [0052] and “at different check points 60 of the distribution chain 62, the unique code string on one of the instantiations 58 could be scanned to authenticate the instantiation 58, but also, to verify correct tracking for the product shipment. By checking or scanning the unique code strings 64 at these check points 60, the instantiation's location is sent to the server 68 [i.e. identification data of geolocation to the system server] and recorded” [0055]), 
Greco, however, teaches authenticating items (i.e. abstract), including the known technique of sending identification data of the user, date, time and geolocation to the system server (Greco, see at least: “the new transaction in the transaction ledger 1412 [i.e. sending to the system server] comprises a cryptographic signature that validates the integrity of the transaction itself and attributes the transaction to one or more of: the entity/account adding the record [i.e. identification data of the user]…the creation time and/or timestamp of the transaction, a current location of the authenticating device [i.e. date, time and geolocation]” [0092]); and
the known technique of sending, by the system server, product identification data and, if available, product content data, to the user and wherein the user has received product content data (Greco, see at least: “the network accessible location requires item authentication, proof of proximity, proof of possession and/or proof of ownership as described below, before enabling access to digital content [i.e. sending by the system server product content data to the user and wherein the user has received product content data]” [0067] and “a brand or other entity registers the unique identifier, public key and other information associated with the item 102 with the registry 106, approves developers and/or develops digital content (e.g. item information) [i.e. product identification data and, if available, product content data, to the user] on the server 108” [0070]). It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Dillon with Greco for the reasons identified with respect to claim 1.
The combination of Dillon/Greco/Arneson does not explicitly teach, after a step of sending: displaying to the user the product content data; comparing, by the user, the product content data with the at least one product; informing, by the user, a discrepancy to the system server when the content data displayed to the user is in disagreement with the at least one product, and preventing, by the system server, changing the product status to "blocked" in the database, and sending, by the system server to the client, date, time and geolocation data of the user or returning to the step of confirming, by the user to the seller, the purchase of the at least one product associated with the at least one code is validated when the content data displayed to the user is in agreement with the product.
Shulman, however, teaches, after a step of sending displaying to the user the product content data (Shulman, see at least: “additional information about the product is stored in database 102 and provided to the user at the time of scanning via mobile device 110 [i.e. displaying to the user the product content data]” [0032]); 
comparing, by the user, the product content data with the at least one product (Shulman, see at least: “additional information about the product is stored in database 102 and provided to the user at the time of scanning via mobile device 110. This information is used by the user to further ensure the product's authenticity, such as matching the product's serial number, expiration date, or other attribute present on the product to the number, image, or information displayed [i.e. comparing by the user the product content data with the at least one product]” [0032]); 
informing, by the user, a discrepancy to the system server when the content data displayed to the user is in disagreement with the at least one product (Shulman, see at least: “The tags if used with products other than the intended products [i.e. when the content data displayed to the user is in disagreement with the at least one product] or outside of the intended sales locations can also indicate fraud and the tags can be invalidated by the system” [0039] and “Users of the system, such as private individuals, can also report tags that indicate a non-genuine product to the manufacturer…The user can upload description and/or pictures of the location (and/or location information acquired with GPS or other technology), reviews of the merchant, the product that was counterfeit or otherwise suspect…This same information can be provided to manufacturers and brand name owners [i.e. informing, by the user, a discrepancy to the system server]” [0040]), and {00683519 }10Our ref.: CLMBR-15
preventing, by the system server, changing the product status to "blocked" in the database, and sending, by the system server to the client, date, time and geolocation data of the user or returning to the step of confirming, by the user to the seller, the purchase of the at least one product associated with the at least one code is validated when the content data displayed to the user is in agreement with the product (Shulman, see at least: “ownership transfer scan can replace the original unique token with the new unique token [i.e. changing the product status to "blocked" in the database]…and indicates that the product is genuine only when scanned to produce the receiving user's unique token. Scanning by any other device will indicate a non-genuine or stolen product [i.e. preventing, by the system server, changing the product status to "blocked" in the database]” [0036] and “scanning the product code and providing information to the manufacturer (or to the Jenda central server), or the company/retailer who sold the product such as where the product was purchased, what product was purchased, time of purchase [i.e. sending, by the system server to the client, date, time and geolocation data of the user]” [0041]).
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by the combination of Dillon/Greco/Arneson, after a step of sending: displaying to the user the product content data; comparing, by the user, the product content data with the at least one product; informing, by the user, a discrepancy to the system server when the content data displayed to the user is in disagreement with the at least one product, and preventing, by the system server, changing the product status to "blocked" in the database, and sending, by the system server to the client, date, time and geolocation data of the user or returning to the step of confirming, by the user to the seller, the purchase of the at least one product associated with the at least one code is validated when the content data displayed to the user is in agreement with the product, as taught by Shulman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Dillon/Greco/Arneson, to include the teachings of Shulman, in order to prevent mass duplication of identification tags (Shulman, [0021]).

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Dillon, in view of Greco, in further view of Arneson, in further view of Ladden et al. (US 2016/0171439 A1), previously cited and hereinafter Ladden.
Regarding claim 21, the combination of Dillon/Greco/Arneson teach the method according to claim 1. Dillon further discloses:
-sending, by the system server to the sender, the plurality of codes (Dillon, see at least: “the subset of unique code strings and all such attributed information conveyed therefrom are preferably stored within the database on the secure server…it is determined whether the subset of unique code strings should also be transmitted in secure fashion to stakeholders. The stakeholders could include such parties as the product manufacturer [i.e. sending, by the system server to the sender, the plurality codes]” [0046]);
-reading, by the recipient, the plurality of codes displayed by a second equipment (Dillon, see at least: “final process in the system involves code string distribution, wherein the instantiations of the product (marked with the unique code strings) are distributed, whether it involves being distributed within a warehouse in anticipation of shipment; or within the stream of commerce to a distributor, supplier, retailer, or customer; or otherwise [i.e. by the recipient]. During this distribution, the unique code strings on the instantiations are read or scanned using a communication device [i.e. reading, by the recipient, the plurality of codes displayed by a second equipment]” [0050]); 
-assigning to each code of the plurality of codes a timestamp indicating the exact time each reading of the plurality of codes was taken (Dillon, see at least: “if a unique code string is checked and is found to be facially valid, the approximate or general geographic location of the product at the time of check can be subsequently logged [i.e. assigning to each code of the plurality of codes a timestamp indicating the exact time each reading of the plurality of codes was taken]” [0053]); 
-sending, by the recipient to system server, each read code of the plurality of codes with its respective timestamp (Dillon, see at least: “if a unique code string is checked and is found to be facially valid, the approximate or general geographic location of the product at the time of check can be subsequently logged [i.e. sending, by the recipient to system server, each read code of the plurality of codes with its respective timestamp]” [0053]); and
-checking by the system server whether the encounter between the sender and the second equipment of the recipient has occurred (Dillon, see at least: “recording of this information onto the server 68 forms an audit trail for the shipper 70 and recipient 72 who wish to track the instantiation 58 along the distribution chain 24 [i.e. checking by the system server whether the encounter between the sender and the second equipment of the recipient has occurred]” [0055]).

The combination of Dillon/Greco/Arneson does not explicitly teach displaying, by the sender, the plurality of codes received on a screen of a first equipment; reading, by the recipient, the plurality of codes displayed by a second equipment; and an encounter between the first equipment of the sender and the second equipment of the recipient.
Ladden, however, teaches delivery management (i.e. abstract), including the known technique of displaying, by the sender, the plurality of codes received on a screen of a first equipment (Ladden, see at least: “the manifest component 104B can create a QR code for each item on the manifest to be displayed on the carrier's or delivery personnel's mobile device (e.g., smart phone) [i.e. displaying, by the sender, the plurality of codes received on a screen of a first equipment]. In one example, the QR code for the manifest can be passed along from one carrier to another by being scanned. In some implementations the manifest can be passed between carriers via, for example, near field communication (NFC), Bluetooth, or Wi-Fi” [0108]);
the known technique of reading, by the recipient, the plurality of codes displayed by a second equipment (Ladden, see at least: “the manifest component 104B can create a QR code for each item on the manifest to be displayed on the carrier's or delivery personnel's mobile device (e.g., smart phone) [i.e. the plurality of codes displayed by a second equipment]. In one example, the QR code for the manifest can be passed along from one carrier to another by being scanned [i.e. reading, by the recipient, the plurality of codes displayed by a second equipment]. In some implementations the manifest can be passed between carriers via, for example, near field communication (NFC), Bluetooth, or Wi-Fi” [0108]);
the known technique of an encounter between the first equipment of the sender and the second equipment of the recipient (Ladden, see at least: “the manifest component 104B can create a QR code for each item on the manifest to be displayed on the carrier's or delivery personnel's mobile device (e.g., smart phone) [i.e. of displayed codes]. In one example, the QR code for the manifest can be passed along from one carrier to another by being scanned [i.e. encounter between the first equipment of the sender and the second equipment of the recipient]. In some implementations the manifest can be passed between carriers via, for example, near field communication (NFC), Bluetooth, or Wi-Fi” [0108]). These known techniques are applicable to the method of the combination of Dillon/Greco/Arneson as they both share characteristics and capabilities, namely, they are directed to delivery management.
It would have been recognized that applying the known techniques of displaying, by the sender, the plurality of codes received on a screen of a first equipment; reading, by the recipient, the plurality of codes displayed by a second equipment; and an encounter between the first equipment of the sender and the second equipment of the recipient, as taught by Ladden, to the teachings of the combination of Dillon/Greco/Arneson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding the modification of displaying, by the sender, the plurality of codes received on a screen of a first equipment; reading, by the recipient, the plurality of codes displayed by a second equipment; and an encounter between the first equipment of the sender and the second equipment of the recipient, as taught by Ladden, into the method of the combination of Dillon/Greco/Arneson would have been recognized by those of ordinary skill in the art as resulting in an improved method that would ensure quality and manage connections between distributors and manufacturers (Ladden, [0003]).

Regarding claim 22, the combination of Dillon/Greco/Arneson/Ladden teach the method according to claim 21. 
Greco, however, teaches authenticating items (i.e. abstract), including the known technique of the plurality of codes being displayed in the form of QR codes (Greco, see at least: “both the lookup id and the secret are made available on the goods to be read via human or machine-readable data such as printed alphanumeric codes, bar codes, QR codes [i.e. the plurality of codes are displayed in the form of QR codes] and wirelessly transmitted via RFID, NFC, BLE tags” [0089]). It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Dillon with Greco for the reasons identified with respect to claim 1.

Regarding claim 23, the combination of Dillon/Greco/Arneson/Ladden teach the method according to claim 21.
Ladden, further, teaches delivery management (i.e. abstract), including the known technique of the first equipment of the sender and the second equipment of the recipient having an internet connection (Ladden, see at least: “the manifest component 104B can create a QR code for each item on the manifest to be displayed on the carrier's or delivery personnel's mobile device (e.g., smart phone). In one example, the QR code for the manifest can be passed along from one carrier to another by being scanned. In some implementations the manifest can be passed between carriers via, for example, near field communication (NFC), Bluetooth, or Wi-Fi [i.e. the first equipment of the sender and the second equipment of the recipient have an internet connection]” [0108]). It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the combination of Dillon/Greco/Arneson with Ladden for the reasons identified with respect to claim 21.

Allowable Subject Matter
In the present application, claims 9-10 would be allowable if rewritten or amended to overcome the rejections under 35 USC § 112(a) and 35 USC § 112(b), set forth in this Office action. The following is the Examiner's statement of reasons of allowance:
Regarding the 35 USC § 103, upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of the applicant’s invention.

Claims 9-10 are allowable under 35 USC § 103 as follows:
The most relevant prior art made of record includes Dillon et al. (US 2013/0024387 A1), Greco et al. (US 2018/0108024 A1), Arneson et al. (US 2018/0173896 A1), Sharma et al. (US 2017/0206574 A1), and Shulman et al. (US 2017/0032382 A1). The combination of Dillon/Greco/Arneson teach the method according to claim 1 from which claim 9 depends. The combination of Dillon/Greco/Arneson are deficient in a number of ways. As written, the claims require that the step of performing the second alarm action for the client comprises: checking, by the system server, the validity of a serial number for the at least one product; notifying, by the system server, to inform the user and the client, of a possible fraud when the serial number for the at least one product is valid; sending, by the system server to the client, geolocation data for at least one product; notifying, by the system server, to inform the user, of a possible fraud, when the at least one code for the at least one product is invalid; requesting, by the system server to the user, to identify the at least one a product that is invalid, providing the client geolocation data from the at least one product that is invalid when the product is identified by the system server, sending the identification data from the system server to the client when the user uploads identification data for the at least one product that is invalid.
Regarding Sharma, Sharma teaches capturing product information from a scannable ID, communicating this information to a remote server and database and checking to see if the ID exists in the database. Said ID can include information such as a unique serial number. Sharma further teaches that, if the ID exists in the database, then the server checks whether it has been activated and if it has not been activated, and a warning communication or report as to where the inactivated labels were discovered in the supply chain is communicated to the brand owner for action. The user also received a message such as “unable to authenticate, try again”, or “counterfeit.” Sharma further teaches providing the brand owner GPS location data of where the supply chain was compromised. Sharma further teaches that if the ID is not in the database at all, then the packaging hierarchy is checked, the information about the location where an attempt has been made to breach the security of the supply chain is communicated to the brand owner for action, and the user can receive a message such as “unable to authenticate, try again”, or “counterfeit.”
Though disclosing these features, Sharma does not disclose or render obvious the features discussed above. Sharma is deficient in a number of ways. As written, the claims require that the step of performing the second alarm action for the client comprises: requesting, by the system server to the user, to identify the at least one a product that is invalid, providing the client geolocation data from the at least one product that is invalid when the product is identified by the system server, sending the identification data from the system server to the client when the user uploads identification data for the at least one product that is invalid.

Regarding Shulman, Shulman teaches providing a user with additional information at the time of scanning to ensure the product's authenticity, such as matching the product's serial number, expiration date, or other attribute present on the product to the number, image, or information displayed. Shulman further teaches that users can report tags that indicate a non-genuine product to the manufacturer and do so by uploading pictures of the product and providing GPS location information. 
Though disclosing these features, Shulman does not disclose or render obvious the features discussed above.

Ultimately, the particular combination of limitations as claimed, is not anticipated nor rendered obvious in view of Dillon, Greco, Arneson, Sharma, and Shulman, and the totality of the prior art. While certain references may disclose more general concepts and parts of the claim, the prior art available does not specifically disclose the particular combination of these limitations.

Dillon, Greco, Arneson, Sharma, and Shulman, however, do not teach or suggest, alone or in combination the claimed invention. Examiner emphasizes that the prior art/additional art would only be combined and deemed obvious based on knowledge gleaned from the applicant’s disclosure. Such a reconstruction is improper (i.e. hindsight reasoning). See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Cited NPL reference U (cited 07/13/2022 in PTO-892) teaches allowing consumers to validate products by Short Message Service (SMS) using mass serialization codes located on tagged products, but does not teach or suggest alone or in combination the claimed invention.

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. The combination of features as claimed would not be obvious to one of ordinary skill in the art as combining various references from the totality of evidence to reach the combination of features as claimed would be a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.
It is thereby asserted by Examiner that, in light of the above and further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Response to Arguments
Rejections under 35 U.S.C. §103
Applicant argues that Applicant respectfully submits that the combination of Dillon, Greco and Arneson is improper because the Examiner relies on information gleaned solely from Applicant's specification (Remarks, pages 15-19).
Examiner respectfully disagrees. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicant further argues that Dillon, Greco and Arneson fail to teach several steps that are present only in the claimed invention. The presently claimed invention requires a combination of steps that are not merely a combination of old elements, wherein the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (Remarks, page 19).
Examiner respectfully disagrees. Applicant has not pointed out any particular steps that Dillon, Greco and Arneson fail to teach. Dillon, Greco and Arneson teach the features of the claimed invention as detailed in the rejection above. Additionally, Examiner has not merely stated that all of the features not disclosed by Dillon, but taught by Greco and Arneson, respectively, are merely a combination of old elements, wherein the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. For instance, several features taught by Greco are known techniques that are applicable to the method of Dillon as they both share characteristics and capabilities, namely, they are directed to authenticating items and would have been recognized by those of ordinary skill in the art as resulting in an improved method that would prevent counterfeited goods from entering the supply chain (see Greco, [0003]). The features of Greco that are a combination of old elements are further obvious to combine in order to prevent counterfeited goods from entering the supply chain (Greco, [0003]). Regarding Arneson, the features are indeed a combination of old elements, wherein the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable, as detailed above, and additionally are further obvious to combine in order to enabling secure communications (Arneson, [0007]).

Applicant further argues that Dillon discloses a method for generating, storing and verifying codes, and thus simply consists of generating a certain subset of alphanumeric codes with a certain fixed length so that the subset is much smaller than the possible alphanumeric codes formed by all combinations of characters of that size. In other words, within the universe of all possible words that is randomly chose, the probability that it would belong to the generated subset should be low (Remarks, page 19). 
Examiner respectfully disagrees. Dillon discloses an anti-counterfeiting system that randomly generates a subset of unique code strings (see Dillon, [0028]). While a finite size and character type is used, the strings are still generated randomly. This is additionally in line with Applicant’s use of random as the codes are limited to numbers rather than any characters and, therefore, would also not be randomly chosen from all the possible sizes and characters available. Thus, Dillon discloses this feature.

Applicant further argues that Dillon is not concerned with the creation of codes as in the presently claimed invention. Dillon fails to describe and even identify how the use of substantially small subset of unique code strings are generated. In fact, Dillon relies on the many well known techniques in the art for randomly generating a subset of unique code strings. See, e.g. paragraphs [0021], [0022] and [0028] (Remarks, page 19).
Examiner respectfully disagrees. Dillon discloses that unique code strings [i.e. a plurality of random numbers] are generated and consecutive numbers [i.e. sequential numbers] are assigned to every seven unique code strings (see Dillon, [0028], [0065] and Fig. 7). The plurality of codes are generated by combining the randomly generated unique code strings [i.e. a plurality of random numbers] and consecutive number [i.e. sequential numbers]), as exemplified in Fig. 7 of Dillon. The claims do not recite how the random numbers are generated so the well known techniques of Dillon still teach the recited limitations. Dillon discloses generating a plurality of codes by associating a plurality of random numbers with the sequential numbers and Greco modifies the sequential numbers of Dillon to be quantumly-generated sequential numbers, as detailed in the rejection above. Thus, the cited references teach this feature.

Applicant further argues that, regarding Dillon’s use of well known techniques, it is also well known in the art that the generation of subsets using classical - and therefore pseudorandom - algorithms has been shown to be highly vulnerable to attacks and, therefore, to their breaking (Remarks, page 20).
Dillon discloses the use of well-known techniques in the art for randomly generating a subset of unique code strings, not merely generating any subset. Additionally, Dillon further discloses that “the unique code strings that are generated are done so without adherence to any particular algorithm” (see Dillon, [0028]). 

Applicant further argues that Dillon further stores such codes on a so-called secure server, and even mentions "safe" connection methods to access it. See, e.g. paragraph [0045]. Thus, Dillon is not concerned with the creating of any mechanism so that the codes are not read or modified by an unauthorized third party, and code security is outsourced to the security used to control access to the server (Remarks, page 20).
Examiner respectfully disagrees. Paragraph [0045] of Dillon specifically states “The body of information is preferably sent to the server using a secure transmission method such as SSL (Secure Sockets Layer), a VPN (Virtual Private Network), PKI (Public Key Infrastructure) encryption, or x.509 digital certificates, so as to prevent the unauthorized access or dissemination of the information.” This clearly indicates that Dillon is concerned with the creation of mechanisms so that the codes are not read or modified by an unauthorized third party. Additionally, the claimed invention does not recite any features that prevent the use of secure transmission methods and said use of secure transmission methods is not an indication that all code security is outsourced. 

Applicant further argues that Dillon does not disclose any effective method to detect whether its codes have been stolen, copied or duplicated, only mentioning, in a generic way, that a code read more than necessary can be an indicator of fraud. See, e.g. paragraph [0026] (Remarks, page 20).
Examiner respectfully disagrees. Initially, Examiner points out the claims recite checking for a loss or theft of the product not of the codes. Dillon discloses a track and trace system that allows a shipper or recipient to locate where a product shipment is and whether it has been diverted from the chain of distribution by theft (see Dillon, [0055]). Thus, Dillon discloses the feature that is recited. Additionally, even if the claims did recite detecting whether its codes have been stolen, copied or duplicated, paragraph [0026] states “if an unique code string has been checked more frequently than necessary, a likely action would be to indicate that the code string is being fraudulently duplicated.” This would teach an effective method to detect whether its codes have been stolen, copied or duplicated as it would be detected that the unique code string has been checked more frequently than necessary and in turn indicated that code string is being stolen, copied or duplicated.

Applicant further argues that Dillon's disclosure is limited to a code tracking system and it not able to, for example, guarantee the authenticity of documents (Remarks, page 20).
Examiner respectfully disagrees. Examiner points out that the recited claims do not recite guaranteeing the authenticity of documents, and rather deal with the authenticity of products. Additionally, Dillon discloses that, when products are stolen, the disruption in the chain of commerce by this event would cause the code strings to expire before the corresponding products could be sold, and, as such, the unique code strings on the products cannot be verified as authentic, thus making it more troublesome to sell the products legitimately (see Dillon, [0032]). Utilizing codes associated with documents rather than products would work in the same manner and, thus, Dillon would similarly be able to guarantee the authenticity of documents.

Applicant further argues that Greco does not remedy Dillon's deficiency because it suffers from the same defect. Greco uses a secret code and like Dillon does not specify how the code is generated or how any protection mechanism is provided for bulk copies. The entire transaction is based on wireless communication between the tag and the reader. There is no use of, for example, GPS (Remarks, page 20).
Examiner respectfully disagrees. As detailed in the response to arguments above, Dillon discloses how the code is generated as well as protection mechanisms. Additionally, the claimed invention does not recite the use of a GPS.

 Applicant further argues that the transaction to identify the TAG uses public and private keys. The private key is stored on the TAG which must decrypt the message sent by the reader. Furthermore, electronics are required at TAG to carry out the processing and communication. The system of Greco is based on a unique identifier associated with a public and private key pair. The private key is stored on the TAG that shall respond to a reading using its public key sent by the reader. Greco system is not viable for low cost goods (Remarks, pages 20-21).
 Applicant has not disputed that Greco teaches the recited claim limitations that Greco is brought in to teach. Additionally, there is nothing recited in the claims that even insinuates that the at least plurality of products are low cost goods.

Applicant further argues that Arneson also does not cure Dillon and Greco's defective teaching. Arneson discloses item identification by means of random numbers that identify products, manufacturers, users, sellers and applications. Arneson also fails to specify the method of generating the numbers or their protection, and does not use blockchain or GPS as protection. Arneson does not describe the chain of ownership transfer over the life of the product and does not provide a platform for transferring ownership. Arneson simply uses RFID (Remarks, page 21).
Examiner respectfully disagrees. Arneson is not brought in to teach generating the numbers or their protection, and use blockchain or GPS as protection, As detailed in the response to arguments above, Dillon discloses how the code is generated as well as protection mechanisms. Greco teaches the use of a blockchain as protection (see Greco, [0049] and [0089]). Additionally, the claimed invention does not recite the use of a GPS. Applicant has not disputed that Arneson teaches the recited claim limitations that Arneson is brought in to teach.

Applicant further argues that, even if, assuming arguendo, one skilled in the art would combine the teachings of Dillon, Greco and Arneson, the combined teaching would still fail to provide the claimed invention as amended herein. For example, with proposed combination of teaching, it would not be possible to provide a tracking method applied to a television (TV), for example. The TV example is one example of what the claimed invention can do/perform that the method of Dillon, Greco and Arneson cannot. Dillon, Greco and Arneson simply discloses a system in which primary pseudo-random methods are used with no guarantee that the generated codes are in fact random or whether they were maliciously generated by an unauthorized third party or not (Remarks, pages 21-22).
Examiner respectfully disagrees. It would be obvious to one skilled in the art to combine the teachings of Dillon, Greco and Arneson and combination of Dillon, Greco and Arneson teach the recited claims. Applicant has not pointed to any particular limitations of the recited claims that the current references fail to teach or suggest. If there are features that are required in tv example that are not taught by the combination of Dillon, Greco and Arneson, then Applicant should amend the recited claims to include these features.

Applicant further argues that the claimed invention, as amended herein, provides for the implementation of generic goods and services ownership authentication system with guarantee of ownership history authenticity, whose security is based on random numbers that can be audited. Furthermore, the use of blockchain in the claimed invention goes far beyond the mere guarantee that a database has not been tampered with. It is aimed at guaranteeing the perennity of ownership of data for goods and services over time. There is no record of a database hash in the blockchain, but a series of hashes of transactions carried out over the lifetime of a given code associated with a product (Remarks, pages 22-23).
Applicant has not pointed to any particular limitations of the recited claims that the current references fail to teach or suggest.

Applicant further argues that with the system proposed by the combination of Dillon, Greco and Arneson, it is not possible to distinguish between stolen, counterfeit, previously sold/use, unavailability for sale or products being sold outside their allowed geographic region. There is no concept of "alarms" or notifications and their respective treatments in the cited references (Remarks, page 23).
Examiner respectfully disagrees. The recited claims do not recite distinguishing between stolen, counterfeit, previously sold/use, unavailability for sale or products being sold outside their allowed geographic region. Rather, the claims recite checking for loss or theft, in claim 1, notifying, by the sender to the client, the loss or theft and generates a "blocked" status in the database for the at least one code associated with the at least one product that was lost or stolen, in claim 6, and the additional alarm being one of: a stolen product alarm, a previously sold or used product alarm, a fake product alarm, a product not available for sale alarm, an unusable product alarm, and a geographic restriction alarm, in claim 12. None of these claims recite anything about distinguishing between stolen, counterfeit, previously sold/use, unavailability for sale or products being sold outside their allowed geographic region. Even claim 12 merely recited that the additional alarm is one of a stolen product alarm, a previously sold or used product alarm, a fake product alarm, a product not available for sale alarm, an unusable product alarm, and a geographic restriction alarm. Additionally, Dillon discloses the alarms being message communications regarding authentication of the instantiation at various points in the distribution chain (see Dillon, [0050] and [0055]).

Applicant further argues that there is absolutely no reference to the end user or end consumer in the traceability process in the cited references, while in the presently claimed invention the consumer and traceability is a key part of the system. The possibility of creating a direct communication channel between the product manufacturer and the end consumer is not contemplated in either Dillon, Greco or Arneson. Contrary to the cited references, the claimed invention enables the sending of recall information, discounts on purchases and a series of other "additional action" performed by the client/consumer (Remarks, page 23).
Examiner respectfully disagrees. Dillon discloses end users being able to access data regarding checkpoints of the product at any point along the distribution chain (see Dillon, [0048]). Additionally, Arneson teaches users being able to access information about an item they purchased such as receipts, warranties, instructions, features, health hazard, reviews, manuals, authorized repair people, sales and/or manufacturer's coupons, store locations, and salesperson information (see Arneson, [0133]).

Applicant further argues that due to the lack of teaching, suggestion or motivation in Dillon, Greco and Arneson to arrive at the claimed method, and the fact that the combination of steps of the claimed invention are only present on the record in Applicant's specification, it logically follows that the combination of the cited references is an exercise of impermissible hindsight. Accordingly, it is respectfully submitted that the combination of Dillon, Greco and Arneson is improper (Remarks, pages 23-24).
Examiner respectfully disagrees. As detailed in the rejection as well as in response to the arguments above, the combination of Dillon, Greco and Arneson teach the claimed invention. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicant further argues that Sharma does not remedy the defective teaching of Dillon, Greco and Arneson as Sharma simply discloses identification by means of key pair generation with no details on how the keys are being generated. There are no blockchain to certify and record ownership changes, as well as no certification by GPS location, for example. Sharma's discloses is only applied to online sales which is impossible to allow a C2C transaction. Furthermore, claims 7-10 depend, directly or indirectly, from independent claim 1. Therefore, claims 7-10 are patentable over the cited references for the reasons presented above with respect to the amended claim 1 (Remarks, page 24).
Examiner respectfully disagrees. Sharma is not brought in to teach generating the codes or using a blockchain to certify and record ownership changes. Sharma teaches the use of GPS chips to allow brand owners to know where and when the supply chain was compromised (see Sharma, [0056]). Additionally, Sharma teaches securing articles of commerce passing through points along a supply chain against theft, diversion, product overruns, counterfeiting and like unauthorized activity which can be applied to any parties that a transaction is between. Furthermore, independent claim 1 is not allowable for the reasons detailed above. Claims 9-10 have allowable subject matter as detailed above, however, the reasons for their allowance is not due to the fact that they depend from claim 1.

Applicant further argues that Shulman also does not cure Dillon, Greco and Arneson's defective teaching. Shulman's identification is by means of numbers (token) associated with each tag, but does not specify the method of generating these numbers. Shulman also fails to disclose blockchain to certify and record changes along the production, distribution, sales and end consumer chain. While there is certification by location via GPS, there method does not allow for C2C transaction. Furthermore, claim 13 depends from claim 1 which is patentable over the cited references for the reasons presented above. Thus, claim 13 is also patentable over the cited references (Remarks, page 25).
Examiner respectfully disagrees. Shulman is not brought in to teach generating the codes and using a blockchain to certify and record changes along the production, distribution, sales and end consumer chain. Additionally, Shulman teaches verifying authenticity of a product which can be applied to any parties that a transaction is between. Furthermore, independent claim 1 is not allowable for the reasons detailed above.

Applicant further argues that Ladden does not cure the defective teaching of Dillon, Greco and Arneson. Ladden discloses a system to track orders/deliveries to consumers but the products are not uniquely treated like in the presently claimed invention. The process of Ladden does not address the problems related to counterfeit, theft, and product ownership. The process also does not include unique identification for each product, blockchain to certify transactions and there is no separate item control. Furthermore, claims 21-23 depend, directly or indirectly, from independent claim 1. Therefore, claims 21-23 are patentable over the cited references for the reasons presented above with respect to the amended claim 1 (Remarks, pages 25-26).
Examiner respectfully disagrees. Ladden is not brought in to teach the prevention of counterfeit, theft, and product ownership problems. The known techniques taught by Ladden are applicable to the method of the combination of Dillon/Greco/Arneson as they both share characteristics and capabilities, namely, they are directed to delivery management and it would have been recognized by those of ordinary skill in the art as resulting in an improved method that would ensure quality and manage connections between distributors and manufacturers (Ladden, [0003]). Additionally, Ladden is not brought in to teach a unique identification for each product, a blockchain to certify transactions and separate item control. Furthermore, independent claim 1 is not allowable for the reasons detailed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Dobaj et al. (US 2016/0321677 A1) teaches manufactures labeling their products with unique one-time use codes that allow consumers and retailers to verify the authenticity of products.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLE E WEINER whose telephone number is (571)272-9007. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE E WEINER/            Examiner, Art Unit 3684            

/MICHELLE T KRINGEN/            Primary Examiner, Art Unit 3625